PER CURIAM.
The facts presented by the record on this appeal are substantially the same as those presented on the former one. This court held on the former appeal that upon the facts then presented no liability whatever had been established against the defendant, and the judgment recovered by the plaintiff was reversed and a new trial ordered. Upon the second trial the learned trial justice, following the decision of this court, dismissed the complaint at the close of plaintiff’s case, and in so doing we think no error was committed. The facts and the law applicable thereto were fully considered by us on the former appeal, and it is not necessary, therefore, to again consider them. The judgment appealed from must be affirmed, upon the opinion delivered upon the first appeal. 54 App. Div. 309, 66 N. Y. Supp. 811. Judgment affirmed, with costs.